Case 4:20-cv-00335-O Document 75-1 Filed 09/09/21   Page 1 of 3 PageID 2436




                       EXHIBIT 1
 Case 4:20-cv-00335-O Document 75-1 Filed 09/09/21        Page 2 of 3 PageID 2437



                     UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                           §
IASMIN FRIEDHEIM, and                       §
JF SOLUTIONS LTD.,                          §
     Plaintiffs/Counter-Defendants          §
                                            §
v.                                          §            Civil Action No. 4:20-cv-335
                                            §
THOMAS HOEBER and                           §
   Defendants/Counter-Plaintiffs            §
HÖEBER MEDIA, LLC,                          §
    Intervenor                              §


     PLAINTIFFS’ INITIAL DISCLOSURES PURSUANT TO RULE 26

TO: Defendants/Counter-Plaintiff Thomas Hoeber and Intervenor Höeber Media,
LLC, by and through their attorney of record, Brian Casper, via his email address,
brian.casper@klemchuk.com

Plaintiffs Joseph Friedheim, Iasmin Friedheim, and JF Solutions Ltd. serve these,
their disclosures pursuant to FED. R. CIV. PRO. 26(a)(1)(A).
                    Respectfully submitted,

                      NORRED LAW, PLLC
                      /s/ Warren V. Norred
                      Warren V. Norred, Texas Bar No. 24045094
                      wnorred@norredlaw.com
                      C. Chad Lampe, Texas Bar No. 24045042
                      chad@norredlaw.com
                      515 E. Border Street; Arlington, Texas 76010
                      Tel. (817) 704-3984; Fax. (817) 524-6686
                      Attorney for Plaintiffs

CERTIFICATE OF SERVICE - I certify that the above was served on all parties
seeking service in the instant case via the Court’s e-file system on August 4, 2020.

                      /s/Warren V. Norred




4:20-cv-335 – Plaintiff’s R26 Disclosures                                   PAGE 1 of 2
 Case 4:20-cv-00335-O Document 75-1 Filed 09/09/21          Page 3 of 3 PageID 2438



                                RULE 26(a) RESPONSES

(i) the name and, if known, the address and telephone number of each
individual likely to have discoverable information—along with the subjects of
that information—that the disclosing party may use to support its claims or
defenses, unless the use would be solely for impeachment;

       All parties named in the Original Complaint in addition to Nuno Tuna.

(ii) a copy—or a description by category and location—of all documents,
electronically stored information, and tangible things that the disclosing party
has in its possession, custody, or control and may use to support its claims or
defenses, unless the use would be solely for impeachment;

       Emails, text messages, instant messages, and other such correspondence
       between the named parties may be relied upon. All parties have access to
       said correspondence.

(iii) a computation of each category of damages claimed by the disclosing
party—who must also make available for inspection and copying as under
Rule 34 the documents or other evidentiary material, unless privileged or
protected from disclosure, on which each computation is based, including
materials bearing on the nature and extent of injuries suffered; and

       Plaintiffs seek attorney’s fees and all costs of court, and a declaration
       regarding facts to provide to the Copyright Office.

(iv) for inspection and copying as under Rule 34, any insurance agreement
under which an insurance business may be liable to satisfy all or part of a
possible judgment in the action or to indemnify or reimburse for payments
made to satisfy the judgment.

       None at this time.




4:20-cv-335 – Plaintiff’s R26 Disclosures                                     PAGE 2 of 2
